EXHIBIT October 29, 2009 Third Quarter 2009 Review Peter S. Kraus Chairman & Chief Executive Officer David A. Steyn Chief Operating Officer Robert H. Joseph, Jr. Chief Financial Officer 3Q09 Earnings Call Presentation 1 AllianceBernstein.com Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the PrivateSecurities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that couldcause actual results to differ materially from future results expressed or implied by such forward-looking statements. The most significantof these factors include, but are not limited to, the following: the performance of financial markets, the investment performance ofsponsored investment products and separately managed accounts, general economic conditions, industry trends, future acquisitions,competitive conditions, and government regulations, including changes in tax regulations and rates and the manner in which the earningsof publicly traded partnerships are taxed. We caution readers to carefully consider such factors. Further, such forward-looking statementsspeak only as of the date on which such statements are made; we undertake no obligation to update any forward-looking statements toreflect events or circumstances after the date of such statements. For further information regarding these forward-looking statements andthe factors that could cause actual results to differ, see “Risk Factors” and “Cautions Regarding Forward-Looking Statements” in our Form10-K for the year ended December 31, 2008 and Form 10-Q for the quarter ended September 30, 2009. Any or all of the forward-lookingstatements that we make in this presentation, Form 10-K, Form 10-Q, other documents we file with or furnish to the SEC, and any otherpublic statements we issue, may turn out to be wrong. It is important to remember that other factors besides those listed in “Risk Factors”and “Cautions Regarding Forward-Looking Statements”, and those listed below, could also adversely affect our revenues, financialcondition, results of operations and business prospects. The forward-looking statements referred to in the preceding paragraph include statements regarding: <Our backlog of new institutional mandates not yet funded:Before they are funded, institutional mandates do not represent legallybinding commitments to fund and, accordingly, the possibility exists that not all mandates will be funded in the amounts and at thetimes we currently anticipate. <Our expectation that the global economy will grow modestly in 2010: The extent to which global economies may have recentlystabilized is not necessarily indicative of future growth. Global economies face significant obstacles to sustained future growth. Theactual performance of the capital markets and other factors beyond our control will affect our investment success for clients andasset flows. <Our expectation that the leverage in our business model will increase should our assets under management and revenues continueto grow and our lower expense base remains stable: Unanticipated events and factors, including strategic initiatives, may cause usto expand our expense base, thus limiting the extent to which we benefit from any positive leverage in future periods. Growth in ourrevenues will depend on the level of our assets under management, which in turn depends on factors such as the actualperformance of the capital markets, the performance of our investment products and other factors beyond our control. Cautions Regarding Forward-Looking Statements 3Q09 Earnings Call Presentation 2 AllianceBernstein.com <Performance continues to improve, especially in Fixed Income and Value <AUM increased 11% sequentially, as net outflows slowed by 46% <Operating Margin and Net Income down versus 3Q08, but up sequentially Third Quarter 2009 Highlights 3Q09 Earnings Call Presentation 3 AllianceBernstein.com International Value Global Value US Diversified Value 3Q:2009 Jan-Sep 1
